Exhibit 10.2

 

THIRD AMENDMENT TO AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT,
dated as of May 9, 2014 (this “Amendment”), by and among Reit Management &
Research LLC, a Delaware limited liability company (“Managing Agent”), and
Hospitality Properties Trust, a Maryland real estate investment trust (the
“Company”), on behalf of itself and those of its subsidiaries as may from time
to time own properties subject to the Property Management Agreement (as defined
below) (each, an “Owner” and, collectively, “Owners”).

 

WHEREAS, Managing Agent and Owners are parties to an Amended and Restated
Property Management Agreement, dated as of January 13, 2010, as amended by that
First Amendment to Amended and Restated Property Management Agreement, dated as
of December 16, 2010, and by that Second Amendment to Amended and Restated
Property Management Agreement, dated as of December 10, 2012 (the “Property
Management Agreement”); and

 

WHEREAS, Managing Agent and Owners wish to amend the Property Management
Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.   Section 7 of the Property Management Agreement is hereby replaced in its
entirety to read as follows:

 

Term of Agreement. This Agreement shall continue in force and effect until
December 31, 2014, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company,
on behalf of itself and Owners, or by Managing Agent before the end of the term.
It is expected that the terms and conditions may be reviewed by the Independent
Trustees as defined in the Company’s Bylaws, as amended, as of the date hereof
(the “Independent Trustees”) at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by the Company, on behalf
of itself and the Owners upon sixty (60) days’ written notice to Managing Agent,
which termination must be approved by a majority vote of the Independent
Trustees, or by Managing Agent upon one hundred and twenty (120) days’ written
notice to the Company, provided if the Company, on behalf of itself and Owners,
gives notice of termination or notice of non-renewal of this Agreement within
twelve months prior to or following the Company giving notice of termination or
non-renewal of the Amended and Restated Business Management Agreement between
the Company and Managing Agent dated December 23, 2013 (as amended, the
“Business Management Agreement”), in either case given other than for Cause
(either, a “Covered Termination”), the Company shall pay Managing Agent an
amount (the “Termination Fee”) equal to the average of the installments of the
Fee payable for each of the six consecutive calendar months ended next prior to
the effective date of the Covered Termination (the “Determination Period”) and
multiplying the average monthly installment by 12.  If the Covered Termination
follows the termination or non-renewal of the Business Management Agreement,
one-half of the Termination Fee shall be paid in cash together with the notice
of the Covered Termination and the balance on or before the effective date of
the Covered Termination and if the Covered Termination arises because of the
subsequent termination or non-renewal of the Business Management Agreement, the
Termination Fee shall be paid on the date of notice of termination or
non-renewal of the Business Management Agreement.

 

If there is a Covered Termination within six calendar months following a merger
between the Company and another real estate investment trust to which Managing
Agent is providing property management services (a “RMR Managed Company”), in
determining the Termination Fee, if any portion of the Determination Period is
prior to the merger, the monthly installments of the Fee for such portion of the
Determination Period shall be the aggregate of those payable by each of the
Company and the other RMR Managed Company.

 

If there is a Covered Termination within six calendar months following the
spin-off of a subsidiary of the Company (by sale in whole or part to the public
or distribution to the Company’s shareholders) to which the

 

--------------------------------------------------------------------------------


 

Company contributed Properties (“Contributed Properties”) and which was an RMR
Managed Company both at the time of the spin-off and on the date of the Covered
Termination, in determining the Termination Fee, if any portion of the
Determination Period is prior to the spin-off, monthly installments of the Fee
for such portion of the Determination Period shall be reduced to the extent they
are based upon the gross collected rents of the Contributed Properties.

 

Except for payment of the Termination Fee in the case of a Covered Termination,
termination or non-renewal shall be in accordance with the provisions of
Section 8; and except as provided in this Section 7 and Section 8, such
termination shall be without further liability of any party to any other party,
other than for breach or violation of this Agreement prior to termination.

 

This Agreement may be terminated with respect to less than all of the Properties
comprising the Managed Premises to accommodate any sale of some properties
comprising the Managed Premises with Managing Agent’s consent, provided Managing
Agent’s consent shall not be required for sales of Properties in the ordinary
course of the Company’s business.

 

For purposes of this Section 7, “Cause” shall mean acts of the Managing Agent
constituting bad faith, willful or wanton misconduct or gross negligence in the
performance of its obligations under this Agreement.

 

The provisions of this Section 7 shall not apply as a limitation on the amount
which may be paid by agreement of the Company and the Managing Agent in
connection with a transaction pursuant to which any assets or going business
values of the Managing Agent are acquired by the Company in association with
termination of this Agreement and the Termination Fee is in addition to any
amounts otherwise payable to Managing Agent under this Agreement as compensation
for services and for expenses of or reimbursement due to Managing Agent through
the date of termination.

 

2.   The following shall be added to Section 8 of the Property Management
Agreement as the last paragraph:

 

In addition to other actions on termination or non-renewal of this Agreement, in
the case of a Covered Termination which follows the termination or non-renewal
of the Business Management Agreement or in the case of any notice of termination
given by Managing Agent, for up to one hundred twenty (120) days following the
date of such notice of a Covered Termination or such notice of termination by
Managing Agent, Managing Agent shall cooperate with the Company and the Owners
and use commercially reasonable efforts to facilitate the orderly transfer of
management of the Managed Premises.  In connection therewith Managing Agent
shall assign to the Company, to one or more Owners, or to their designee(s), as
directed by the Company, and the Company, such Owner(s) or their
designee(s) shall assume, all contracts entered into by Managing Agent pursuant
to Section 3 of this Agreement, but excluding all insurance contracts, and
multi-property contracts not limited in scope to the Managed Premises and all
contracts with affiliates of Managing Agent.  Managing Agent shall also transfer
to the Company all proprietary information with respect to the Company and/or
the Owners.  Additionally, the Company, one or more Owners, or their
designee(s) shall have the right to offer employment to any employee of Managing
Agent whom Managing Agent proposes to terminate in connection with a Covered
Termination and Managing Agent shall cooperate with the Company, such Owners, or
their designee(s) in connection therewith.

 

3.   This Amendment shall be effective as of the day and year first above
written. Except as amended hereby, and as so amended, the Property Management
Agreement shall remain in full force and effect and shall be otherwise
unaffected hereby.

 

4.   The provisions of this Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

5.   This Amendment may be executed in separate counterparts, each of such
counterparts shall for all purposes be deemed to be an original and all such
counterparts shall together constitute but one and the same instrument.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Property Management Agreement to be executed by their duly
authorized officers, under seal, as of the day and year first above written.

 

 

 

MANAGING AGENT:

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

OWNERS:

 

 

HOSPITALITY PROPERTIES TRUST, on its own behalf and on behalf of its
subsidiaries

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name: John G. Murray

 

 

Title: President and Chief Operating Officer

 

3

--------------------------------------------------------------------------------